          Case 5:19-cv-02344-VKD Document 12 Filed 05/28/19 Page 1 of 2



 1 Mathew K. Higbee, Esq., SBN 241380
   HIGBEE & ASSOCIATES
 2 1504 Brookhollow Dr., Suite 112
   Santa Ana, CA 92705
 3 (714) 617-8336
   (714) 597-6559 facsimile
 4 Email: mhigbee@higbeeassociates.com
 5 Attorney for Plaintiff,
   AGENCE FRANCE-PRESSE
 6
 7
                          UNITED STATES DISTRICT COURT
 8                       NORTHER DISTRICT OF CALIFORNIA
 9
     AGENCE FRANCE-PRESSE                     Case: 5:19-cv-02344-VKD
10
                             Plaintiff,       NOTICE OF VOLUNTARY
11                                            DISMISSAL WITH PREJUDICE
     v.                                       PURSUANT TO F.R.C.P.
12                                            41(a)(1)(A)(i)
   GREGORY DOWBAK; WESLEY
13 ROZHNOV; EZ CARE MEDICAL
   CLINIC, INC.; SPARTACUS
14 MANAGEMENT GROUP, INC.; MMJ
   DOCTOR MEDIACAL CLINIC INC.
15 d/b/a www.mmjdoctor.com; and DOES 1
   through 10 inclusive,
16
17                     Defendant.

18
19
20
21
22
23
24
25
26
27
28
                                             1
       Case 5:19-cv-02344-VKD Document 12 Filed 05/28/19 Page 2 of 2



 1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that Plaintiff Agence France-Presse (“Plaintiff”),
 3   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily
 4   dismisses all claims against all defendants in the above captioned action with
 5   prejudice.
 6         Defendants have neither answered Plaintiff’s Complaint nor filed a Motion
 7   for Summary Judgment. Therefore, this matter may be dismissed without an Order
 8   of the Court. The parties shall bear their own attorneys’ fees, expenses, and costs
 9   incurred in connection with the prosecution or defense of this action.
10
11   Dated: May 28, 2019                           Respectfully submitted,
12                                                 /s/ Mathew K. Higbee
13                                                 Mathew K. Higbee, Esq.
                                                   Cal. Bar No. 241380
                                                   HIGBEE & ASSOCIATES
14                                                 1504 Brookhollow Dr., Ste 112
                                                   Santa Ana, CA 92705-5418
15                                                 (714) 617-8336
                                                   (714) 597-6559 facsimile
16                                                 Counsel for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
